DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-4 stand rejected under Section 102.  Claim 5 stands rejected under Section 102 or, in the alternative, Section 103.  Claims 1-20 stand rejected under Section 112(b).  The specification and drawings stand objected to.
Applicants amended claims 1-5, and provided a replacement drawing and amendments to the specification.  Applicants disagree with the Office’s Section 112(b) rejections directed as claims 6-20.
Turning first to the drawings: Applicants’ amendment addresses the previously noted drawing objection and is accepted and entered. No new matter has been added.  The previously noted drawing objection is withdrawn.
Specification: Applicants’ amendment addresses the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.  However, in applicants’ amendment, applicants introduced informalities to the claims.  These are noted in a new set of claim objections.

The first set of Section 112(b) rejections was directed to claims 2-5.  Applicants’ amendments address those previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The first set of Section 112(b) rejections is withdrawn.  
The second set of Section 112(b) rejections is directed to claim 6 and comprises two subsets of rejections.  Applicants’ arguments directed to the first set of rejections is persuasive and this Section 112(b) rejection is withdrawn.  As to the second subset of Section 112(b) rejections directed to claim 6, the Office has made a policy of issuing Section 112(b) rejections when, for instance, a second metallization layer has been defined, but not a first metallization layer in the claim or in claims which the pending claim depends from.  At issue in the second subset of Section 112(b) rejections directed to claim 6 is the definition of a fourth organic planarization layer (OPL) when the first through third OPLs have not been defined, and the definition of a third capping layer when the first and second capping layers have not been defined.  The undersigned has given consideration to applicants’ arguments and agrees with them, because the claims are read in light of the specification and the specification makes clear what the fourth OPL is and what the third capping layer is, even though the first through third OPLs are not defined in claim 6 nor the first and second capping layers.  The Office withdraws the second subset of Section 112(b) rejections.  
The next set of Section 112(b) rejections is directed to claims 1, 2, and 6.  Applicants’ arguments are persuasive and these Section 112(b) rejections are withdrawn.  
The last set of Section 112(b) rejections are directed to claims 14-20 and are based on the missing structural cooperative relationships of elements.  Applicants have not addressed this set of rejections, and these rejections are maintained. 
Section 102 rejections: Applicant's arguments filed June 17, 2021 have been fully considered and they are persuasive.  The Section 102 rejections are withdrawn.  However, additional art has been identified that anticipates claims 1 and 2, as noted in the Section 102 rejection section, below.
Section 103 rejections:  Applicant's arguments filed June 17, 2021 have been fully considered and they are persuasive.  The Section 103 rejections are withdrawn.  However, additional art has been identified that renders obvious claims 1-5, as noted in the Section 103 rejection section, below.

Claim Objections
Claims 1-5 are objected to because of the following informalities:
Claim 1, line 7: Add “discontinuous” before “conductive”.
Claim 1, line 8: Add “discontinuous” before “conductive”.
Claim 1, last line: Change “metallization” to “metallization”. 
Claims 2-5 are objected to for depending from objected-to claim 1.
Claim 2, line 3: Claim 1, line 7: Add “discontinuous” before “conductive”.

Claim 3, last line: Change “metallization” to “metallization”.
Claims 4 and 5 are objected to for depending from objected-to claim 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the second metallization layer sections in the device (line 9).  Compare with the limitation relating to the first metallization layer sections in lines 5-6.  Claims 15-20 are rejected for depending from a rejected base claim, claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Park, U.S. Pat. Pub. No. 2007/0170486, Figures 9-13.
Park Figures 9, 10:

    PNG
    media_image1.png
    476
    727
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    484
    716
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    492
    647
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    478
    584
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    484
    555
    media_image5.png
    Greyscale

Regarding claim 1: Park Figures 9-13 disclose a method of forming vias and skip vias comprising: forming a plurality of discontinuous conductive blocking layer sections (104, 114) on an underlying layer (99); forming an overlying layer (115) on the plurality of discontinuous conductive blocking layer sections (104, 114); opening a first hole (upper portion of hole (118)) in the overlying layer (115) that overlaps one (104 or 114) of the plurality of conductive blocking layer sections (104, 114); and etching past the one conductive blocking layer section (104 or 114) into the underlying layer (99) to form 
Regarding claim 2, which depends from claim 1: Park discloses filling the first hole (upper portion of hole (118)) in the overlying layer (115) and the second hole (lower portion of hole (118)) in the underlying layer (99) with a conductive material (122, 121) to form a via (123) that electrically connects the one conductive blocking layer section (104, 114) with the metallization layer section (97).  Id. ¶¶ 76-79.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Flagello, U.S. Pat. No. 4,840,923, Figures 1-4.
Flagello, Figures 1-4:

    PNG
    media_image6.png
    226
    466
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    225
    461
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    218
    460
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    311
    424
    media_image9.png
    Greyscale


Regarding claim 2, which depends from claim 1: Flagello discloses filling the first hole (22 or 24) in the overlying layer (20) and the second hole (22’ or 24’, respectively) in the underlying layer (14) with a conductive material to form a via that electrically connects the one conductive blocking layer section (18/34 or 18’/32, respectively) with the metallization layer section (10 or 10’, respectively).  Id. col. 3, ll. 51-58.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hasunuma, U.S. Pat. Pub. No. 2003/0015796, Figures 11-14.
Hasunuma, Figures 11-14:

    PNG
    media_image10.png
    403
    495
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    273
    494
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    317
    438
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    326
    441
    media_image13.png
    Greyscale

Regarding claim 1: Hasunuma Figures 11-14 disclose a method of forming skip vias comprising: forming a discontinuous conductive blocking layer section (14a) on an underlying layer (13); forming an overlying layer (15) on the discontinuous conductive blocking layer section (14a); opening a first hole (upper portion of hole (21)) in the overlying layer (15) that overlaps the conductive blocking layer section (14a); and etching past the conductive blocking layer section (14a) into the underlying layer (13) to form a second hole (lower portion of hole (21)) that is smaller than the first hole (upper 
Park Figures 9-13 disclose a method of forming vias and skip vias, where the skip via (123) electrically contacts a bit line (97), which Park describes as one of a plurality of bit lines (97).  See Park specification ¶¶ 59-79, 34 (“bit lines 97”).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Hasunuma design in each of a plurality of bit lines because the modification would have involved a selection of a known design based on its suitability for its intended use.	  Once combined, the combination discloses forming a plurality of discontinuous conductive blocking layer sections on an underlying layer; forming an overlying layer on the plurality of discontinuous conductive blocking layer sections; opening a first hole in the overlying layer that overlaps one of the plurality of conductive blocking layer sections; and etching past the one conductive blocking layer section into the underlying layer to form a second hole that is smaller than the first hole in the overlying layer, wherein the second hole exposes at least a portion of a metalization layer section.  This renders obvious claim 1.
Regarding claim 2, which depends from claim 1: Park discloses filling the first hole (upper portion of hole (21)) in the overlying layer (15) and the second hole (lower portion of hole (21)) in the underlying layer (13) with a conductive material to form a via .
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Flagello, Figures 1-4, and further in view of Flagello Figure 5.
Flagello, Figure 5:

    PNG
    media_image14.png
    315
    437
    media_image14.png
    Greyscale

Regarding claim 3, which depends from claim 2: Flagello Figures 1-4 do not disclose forming a third hole in the overlying layer and underlying layer that does not intersect the plurality of discontinuous conductive blocking layer sections, wherein the third hole exposes a conductive line below the metalization layer section.
Flagello Figure 5 discloses forming a third hole (for via (220)) in the overlying layer (260) and underlying layer (200) that does not intersect a conductive blocking layer section (240), wherein the third hole (for via (220)) exposes a conductive line (100) below the metalization layer section (180).  Flagello specification, col. 4, ll. 1-54.  One having ordinary skill in the art at a time before the effective filing date would be Id. col. 4 ll. 1-3.  Once combined, the combination discloses forming a third hole in the overlying layer and underlying layer that does not intersect the plurality of discontinuous conductive blocking layer sections, wherein the third hole exposes a conductive line below the metalization layer section.
Regarding claim 4, which depends from claim 3: Flagello discloses that the plurality of discontinuous conductive blocking layer sections are made of a conductive material selected from the group consisting of copper (Cu), cobalt (Co), aluminum (Al), gold (Au), silver (Ag), tungsten (W), ruthenium (Ru), molybdenum (Mo), tantalum nitride (TaN), titanium nitride (TiN), tantalum carbide (TaC), titanium carbide (TiC)), titanium aluminum (TiAl), graphene, carbon nanotubes, and combinations thereof.  Id. col. 4, ll. 30-32.
Regarding claim 5, which depends from claim 3: Flagello discloses that, for purposes of explanation, filling the third hole (220) with a conductive material has been deleted from the drawings.  Id. col. 4, ll. 23-25.  However, the purpose of Flagello Figure 5 is to electrically connect the metallization layers.  Id. col. 4, ll. 12-25.  Thus, one having ordinary skill in the art at a time before the effective filing date would be motivated to fill the third hole with a conductive material because filling the third hole with conductive material would electrically connect the metallization layers.

Allowable Subject Matter
Claims 6-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 6: The claim has been found allowable because the prior art of record does not disclose “the third metallization layer is in physical and electrical contact with at least one second metallization layer section, at least one first metallization layer section, and at least one conductive line” in combination with the remaining limitations of the claim.
With regard to claims 7-13: The claims have been found allowable due to their dependency from claim 6 above.
With regard to claim 14: The claim has been found allowable because the prior art of record does not disclose “a plurality of first metallization layer sections in [the] first dielectric layer that are in electrical contact with the arrangement of conductive lines; a second capping layer on the first metallization layer sections; a second dielectric layer on the second capping layer; [a plurality of second metallization layer sections in the second dielectric layer;] one or more vias between second metallization layer sections and first metallization layer sections; and one or more skip via(s) to at least one of the arrangement of conductive lines, wherein the second metallization layer sections define the edges of the vias, so the second dielectric layer does not have chamfering" in combination with the remaining limitations of the claim.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyai, U.S. Pat. No. 6,245,664; Yeh, U.S. Pat. No. 6,180,514; Yano, U.S. Pat. No. 6,022,804; Kumar, U.S. Pat. No. 5,227,013; Lee, U.S. Pat. Pub. No. 2002/0030280; Wuu, U.S. Pat. No. 5,545,584; Bureau, U.S. Pat. No. 6,729,001; Lee, U.S. Pat. No. 6,020,236; Ohkubo, U.S. Pat. No. 5,926,698; Kim, U.S. Pat. No. 11,049,814.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897